Exhibit 10.4

 

2016 Stock Incentive Plan
of AdvanSix Inc. and its Affiliates

 

Form of Performance Stock Unit Agreement

 

PERFORMANCE STOCK UNIT AGREEMENT (this “Agreement”) as of the [DAY] day of
[MONTH YEAR] (the “Award Date”) between AdvanSix Inc. (the “Company”) and
[EMPLOYEE NAME].

 

1.Grant of Award. The Company has granted you [NUMBER] Performance Stock Units
(“Performance Stock Units”), representing your Target Award, subject to the
provisions of this Agreement and the 2016 Stock Incentive Plan of AdvanSix Inc.
and its Affiliates (the “Plan”). The Company will hold the Performance Stock
Units and Additional Performance Stock Units (as defined in Section 2) in a
bookkeeping account on your behalf until they become payable or are forfeited or
cancelled.

 

2.Dividend Equivalents. Except as otherwise determined by the Committee, in its
sole discretion, you will earn Dividend Equivalents in an amount equal to the
value of any cash or stock dividends paid by the Company upon one Share of
Common Stock for each unvested Performance Stock Unit or Additional Performance
Stock Unit (as defined below) credited to your bookkeeping account on a dividend
record date. At the Vesting Date specified in Section 4, such Dividend
Equivalents shall be adjusted upward or downward based on your actual number of
Performance Stock Units earned and vested in accordance with the terms of this
Agreement. In the case of cash dividends, the Company shall credit to your
bookkeeping account, on each dividend payment date, an additional number of
Performance Stock Units (“Additional Performance Stock Units”) equal to (a)
divided by (b), where (a) equals the total number of unvested Performance Stock
Units and Additional Performance Stock Units, if any, subject to this Agreement
on such date, multiplied by the dollar amount of the cash dividend paid per
Share of Common Stock on such date, and (b) equals the Fair Market Value of a
Share on such date. If a dividend is paid to holders of Common Stock in Shares,
the Company shall credit to you, on each dividend payment date, Additional
Performance Stock Units equal to the total number of unvested Performance Stock
Units and Additional Performance Stock Units subject to this Agreement on such
date multiplied by the Share dividend paid per Share of Common Stock on such
date. Additional Performance Stock Units are subject to the same restrictions,
including but not limited to vesting, transferability and payment restrictions,
that apply to the Performance Stock Units to which they relate.

 

3.Payment Amount. Performance Stock Units and Additional Performance Stock Units
each represent one (1) Share of Common Stock.

 





4.Vesting. Vesting of the Performance Stock Units and any Additional Performance
Stock Units is contingent upon achievement of the performance measures set forth
in Schedule A, which is incorporated into and made a part of this Agreement, and
your continuous employment with the Company through the Vesting Date. Except as
otherwise provided in this Agreement or the Plan, any Performance Stock Units
and Additional Performance Stock Units earned based on achievement of the
specific performance measures shall vest following the end of the Performance
Cycle upon the Committee’s certification of the level of attainment of the
applicable performance measures (“Vesting Date”).

 

5.Form and Timing of Payment. Except as otherwise determined by the Committee in
its sole discretion or as provided in Section 8(a), vested Performance Stock
Units and Additional Performance Stock Units will be redeemed solely for Shares.
Payment of any vested Performance Stock Units and any Additional Performance
Stock Units will be made as soon as practicable, but no later than 15 days,
following the Vesting Date and in no event later than two and one-half (2-1/2)
months following the end of the calendar year in which the Vesting Date occurs.
As determined by the Company in its sole discretion prior to the Vesting Date,
any fractional Shares may be paid in cash or rounded up or down to the nearest
whole Share.

 

6.Termination of Service. Except as otherwise provided in Sections 7(a) and 8 of
this Agreement, any Performance Stock Units and Additional Performance Stock
Units that have not vested as of your Termination of Service will immediately be
forfeited, and your rights with respect to these Performance Stock Units and
Additional Performance Stock Units will end.

 

7.Death or Disability. If your Termination of Service occurs due to death or due
to the incurrence of a Disability before the Vesting Date described in Section 4
of this Agreement, you will be entitled to a prorated portion of the Award (or
the Award without proration if your death or your incurrence of a Disability
occurs after the last day of the Performance Cycle but before the Award is paid)
based upon the portion of the Performance Cycle during which you provided
services to the Company, which shall be paid at such time as the Award is
otherwise payable, but only to the extent performance measures for the
applicable Performance Cycle are achieved. If you are deceased, the Company will
make a payment to your estate only after the Committee has determined that the
payee is the duly appointed executor or administrator of your estate, subject to
Section 7.14 of the Plan.

 

8.Change in Control. In the event of a Change in Control, the following
provisions apply:

 

a.Cashout of Awards. Unless assumed, substituted or continued in accordance with
Section 5.4(a) of the Plan, the Performance Stock Units and Additional
Performance Stock Units shall vest, as of immediately

2





  prior to the Change in Control, as follows: all vesting criteria shall be
deemed achieved at the greater of (i) target levels of achievement or (ii)
actual levels of performance achievement determined by the Committee in its sole
discretion as of the date of the Change in Control. Unless otherwise determined
in good faith by the Committee, no later than 30 days after the date of the
Change in Control, you will receive a single payment in cash equal to the
product of (x) the number of Performance Stock Units and Additional Performance
Stock Units outstanding as of the date of the Change in Control that vested
pursuant to this Section 8(a) and (y) an amount equal to the highest price per
Share paid by the successor company in connection with such Change in Control,
as determined by the Committee.

 

b.Rollover of Awards. If assumed, substituted or continued in accordance with
Section 5.4(a) of the Plan, Performance Stock Units and Additional Performance
Stock Units that have not vested or terminated as of the date of the Change in
Control will continue to vest in accordance with Section 4 of this Agreement (or
as adjusted if more favorable); provided, however, if you incur an involuntary
Termination of Service not for Cause (as defined in Section 2.6 of the Plan) or
a voluntary Termination of Service for Good Reason (as defined in Section 5.4(c)
of the Plan) on or before the second anniversary of the date of the Change in
Control, Performance Stock Units and Additional Performance Stock Units that
have not vested or terminated as of your Termination of Service will (i)
immediately vest, as follows: all vesting criteria shall be deemed achieved at
the greater of (x) target levels of achievement or (y) actual levels of
performance achievement determined in good faith by the Committee in its sole
discretion as of the date of the Termination of Service and (ii) be settled no
later than 30 days after the Termination of Service.

 

9.Withholdings. The Company or your local employer shall have the power and the
right to deduct or withhold, or require you to remit to the Company or to your
local employer, prior to any issuance or delivery of Shares on Performance Stock
Units or Additional Performance Stock Units, an amount sufficient to satisfy
taxes imposed under the laws of any country, state, province, city or other
jurisdiction, including but not limited to income taxes, capital gain taxes,
transfer taxes, and social security contributions, and National Insurance
Contributions, that are required by law to be withheld as determined by the
Company or your local employer.

 

10.Transfer of Award. You may not transfer the Performance Stock Units,
Additional Performance Stock Units or any interest in such Units except by will
or the laws of descent and distribution or except as otherwise permitted by the
Committee and as specified in the Plan. Any other attempt to dispose of your
interest will be null and void.

3





11.Requirements for and Forfeiture of Award.

 

a.General. The Award is expressly contingent upon you complying with the terms,
conditions and definitions contained in this Section 11 and in any other
agreement that governs your noncompetition with the Company and its Affiliates,
your nonsolicitation of employees, customers, suppliers, business partners and
vendors of the Company and its Affiliates, and/or your conduct with respect to
trade secrets and proprietary and confidential information of the Company and
its Affiliates.

 

b.Remedies.

 

1.You expressly agree and acknowledge that the forfeiture provisions of
subsection 11.b.2. of this Agreement shall apply if, from the Award Date until
the date that is twenty-four (24) months after your Termination of Service for
any reason, you (i) enter into an employment, consultation or similar agreement
or arrangement (including any arrangement for service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business in which the Company or its Affiliates are engaged if the business
is competitive (in the sole judgment of the Committee) with the Company or its
Affiliates and the Committee has not approved the agreement or arrangement in
writing, or (ii) make any statement, publicly or privately (other than to your
spouse and legal advisors), which would be disparaging (as defined below) to the
Company and its Affiliates or their businesses, products, strategies, prospects,
condition, or reputation or that of their directors, employees, officers or
members, or (iii) write or contribute to a book, article or other media
publication, whether in written or electronic format, that is in any way
descriptive of the Company and its Affiliates or your career with the Company
and its Affiliates without first submitting a draft thereof, at least thirty
(30) days in advance, to the Company’s Senior Vice President, General Counsel
and Corporate Secretary or his or her delegate, whose judgment about whether
such book, article or other media publication is disparaging shall be
determinative; or such a book, article or other media publication is published
after a determination that it is disparaging; provided, however, that nothing
herein shall preclude you from reporting (in good faith) possible violations of
federal law or regulation to any governmental agency or entity, including but
not limited to, the Department of Justice, the Securities and Exchange
Commission, the Congress, and/or any agency Inspector General, or making any
other disclosures that are protected under the whistleblower provisions of
federal or state law or regulation, or from otherwise

4





  making any statement (in good faith) which is required by any applicable law
or regulation or the order of a court or other governmental body.

 

For purposes of this subsection 11.b.1, the term “disparaging” shall mean any
statement or representation (whether oral or written and whether true or untrue)
which, directly or by implication, tends to create a negative, adverse, or
derogatory impression about the subject of the statement or representation or
which is intended to harm the reputation of the subject of the statement or
representation.

 

2.In addition to the relief described in any other agreement that governs your
noncompetition with the Company and its Affiliates, your nonsolicitation of the
employees, customers, suppliers, business partners and vendors of the Company
and its Affiliates, and/or your conduct with respect to the trade secrets and
proprietary and confidential information of the Company and its Affiliates, if
the Committee determines, in its sole judgment, that you have violated the terms
of any such agreement, or you have engaged in an act that violates subsection
11.b.1. of this Agreement, (i) any Performance Stock Units and Additional
Performance Stock Units that have not vested under this Agreement shall
immediately be cancelled, and you shall forfeit any rights you have with respect
to such Units as of the date of the Committee’s determination, and (ii) you
shall immediately deliver to the Company Shares (or the cash equivalent) equal
in value to any Performance Stock Units and Additional Performance Stock Units
you received during the period beginning twelve (12) months prior to your
Termination of Service and ending on the date of the Committee’s determination.

 

3.Notwithstanding anything in the Plan or this Agreement to the contrary, you
acknowledge that the Company may be entitled or required by law, Company policy
or the requirements of an exchange on which the Shares are listed for trading,
to recoup compensation paid to you pursuant to the Plan, and you agree to comply
with any Company request or demand for recoupment.

 

12.Restrictions on Payment of Shares. Payment of Shares for your Performance
Stock Units and Additional Performance Stock Units is subject to the conditions
that, to the extent required at the time of settlement, (i) the Shares
underlying the Performance Stock Units and Additional Performance Stock Units
will be duly listed upon the New York Stock Exchange (or any other securities
exchange on which Shares may be listed), and (ii) a Registration Statement under
the Securities Act of 1933 with respect to the Shares will be effective. The
Company will not

5



 be required to deliver any Shares until all applicable federal and state laws
and regulations have been complied with and all legal matters in connection with
the issuance and delivery of the Shares have been approved by counsel for the
Company.

 

13.Adjustments. Any adjustments to the Performance Stock Units and Additional
Performance Stock Units will be governed by Section 5.3 of the Plan.

 

14.Disposition of Securities. By accepting the Award, you acknowledge that you
have read and understand the Company’s policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities. The Company will have the right to recover, or receive
reimbursement for, any compensation or profit you realize on the disposition of
Shares received for Performance Stock Units or Additional Performance Stock
Units to the extent that the Company has a right of recovery or reimbursement
under applicable securities laws.

 

15.Plan Terms Govern. The vesting of Performance Stock Units or Additional
Performance Stock Units, the disposition of any Shares received for Performance
Stock Units or Additional Performance Stock Units, the treatment of gain on the
disposition of these Shares, and the treatment of Dividend Equivalents are
subject to the provisions of the Plan and any rules that the Committee may
prescribe. The Plan document, as may be amended from time to time, is
incorporated into this Agreement. Capitalized terms used in this Agreement have
the meaning set forth in the Plan, unless otherwise stated in this Agreement. In
the event of any conflict between the terms of the Plan and the terms of this
Agreement, the Plan will control. By accepting the Award, you acknowledge that
the Plan and the Plan prospectus, as in effect on the date of this Agreement,
have been made available to you for your review.

 

16.Personal Data.

 

a.By entering into this Agreement, and as a condition of the grant of the
Performance Stock Units, you expressly consent to the collection, use, and
transfer of personal data as described in this Section to the full extent
permitted by and in full compliance with applicable law.

 

b.You understand that your local employer holds, by means of an automated data
file, certain personal information about you, including, but not limited to,
name, home address and telephone number, date of birth, social insurance number,
salary, nationality, job title, any shares or directorships held in the Company,
details of all restricted units or other entitlement to shares awarded,
canceled, exercised, vested, unvested, or outstanding in your favor, for the
purpose of managing and administering the Plan (“Data”).

6



c.You further understand that part or all of your Data may be also held by the
Company or its Affiliates, pursuant to a transfer made in the past with your
consent, in respect of any previous grant of restricted units or awards, which
was made for the same purposes of managing and administering of previous
award/incentive plans, or for other purposes.

 

d.You further understand that your local employer will transfer Data to the
Company or its Affiliates among themselves as necessary for the purposes of
implementation, administration, and management of your participation in the
Plan, and that the Company or its Affiliates may transfer Data among themselves,
and/or each, in turn, further transfer Data to any third parties assisting the
Company in the implementation, administration, and management of the Plan (“Data
Recipients”).

 

e.You understand that the Company or its Affiliates, as well as the Data
Recipients, are or may be located in your country of residence or elsewhere,
such as the United States. You authorize the Company or its Affiliates, as well
as the Data Recipients, to receive, possess, use, retain, and transfer Data in
electronic or other form, for the purposes of implementing, administering, and
managing your participation in the Plan, including any transfer of such Data, as
may be required for the administration of the Plan and/or the subsequent holding
of Shares on your behalf, to a broker or third party with whom the Shares may be
deposited.

 

f.You understand that you may show your opposition to the processing and
transfer of your Data, and, may at any time, review the Data, request that any
necessary amendments be made to it, or withdraw your consent herein in writing
by contacting the Company. You further understand that withdrawing consent may
affect your ability to participate in the Plan.

 

17.Discretionary Nature and Acceptance of Award. By accepting this Award, you
agree to be bound by the terms of this Agreement and acknowledge that:

 

a.The Company (and not your local employer) is granting your Performance Stock
Units and Additional Performance Stock Units. Furthermore, this Agreement is not
derived from any preexisting labor relationship between you and the Company, but
rather from a mercantile relationship.

 

b.The Company may administer the Plan from outside your country of residence and
United States law will govern all Performance Stock Units and Additional
Performance Stock Units granted under the Plan.

 

c.Benefits and rights provided under the Plan are wholly discretionary and,
although provided by the Company, do not constitute regular or periodic
payments.

7





d.The benefits and rights provided under the Plan are not to be considered part
of your salary or compensation under your employment with your local employer
for purposes of calculating any severance, resignation, redundancy or other end
of service payments, vacation, bonuses, long-term service awards,
indemnification, pension or retirement benefits, or any other payments, benefits
or rights of any kind. You waive any and all rights to compensation or damages
as a result of the Termination of Service with your local employer for any
reason whatsoever insofar as those rights result, or may result, from the loss
or diminution in value of such rights under the Plan or your ceasing to have any
rights under, or ceasing to be entitled to any rights under, the Plan as a
result of such termination.

 

e.The grant of Performance Stock Units and Additional Performance Stock Units
hereunder, and any future grant of Performance Stock Units or Additional
Performance Stock Units under the Plan, is entirely voluntary, and at the
complete discretion of the Company. Neither the grant of the Performance Stock
Units, the Additional Performance Stock Units nor any future grant by the
Company will be deemed to create any obligation to make any future grants,
whether or not such a reservation is explicitly stated at the time of such a
grant. The Company has the right, at any time and/or on an annual basis, to
amend, suspend or terminate the Plan; provided, however, that no such amendment,
suspension, or termination will adversely affect your rights hereunder.

 

f.The Plan will not be deemed to constitute, and will not be construed by you to
constitute, part of the terms and conditions of employment. Neither the Company
nor your local employer will incur any liability of any kind to you as a result
of any change or amendment, or any cancellation, of the Plan at any time.

 

g.Participation in the Plan will not be deemed to constitute, and will not be
deemed by you to constitute, an employment or labor relationship of any kind
with the Company.

 

18.Limitations. Nothing in this Agreement or the Plan gives you any right to
continue in the employ of the Company or any of its Affiliates or to interfere
in any way with the right of the Company or any Affiliate to terminate your
employment at any time. Payment of your Performance Stock Units and Additional
Performance Stock Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf. You have no rights as a stockholder of the Company pursuant to the
Performance Stock Units or Additional Performance Stock Units until Shares are
actually delivered to you.

8





19.Incorporation of Other Agreements. This Agreement and the Plan constitute the
entire understanding between you and the Company regarding the Performance Stock
Units. This Agreement supersedes any prior agreements, commitments or
negotiations concerning the Performance Stock Units and the Additional
Performance Stock Units.

 

20.Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of the other provisions
of the Agreement, which will remain in full force and effect. Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

21.Governing Law. The Plan, this Agreement, and all determinations made and
actions taken under the Plan or this Agreement shall be governed by the internal
substantive laws, and not the choice of law rules, of the State of Delaware and
construed accordingly, to the extent not superseded by applicable federal law.

 

22.Agreement Changes. The Company reserves the right to change the terms of this
Agreement and the Plan without your consent to the extent necessary or desirable
to comply with the requirements of Code section 409A, the Treasury regulations
and other guidance thereunder.

 

23.Successors and Assigns of the Company. The terms and conditions of this
Agreement shall be binding upon and shall inure to the benefit of the Company
and its successors and assigns.

 

24.Acknowledgements. By accepting this Agreement, you agree to the following:
(i) you have carefully read, fully understand and agree to all of the terms and
conditions described in this Agreement, the Plan, the Plan’s prospectus and all
accompanying documentation; and (ii) you understand and agree that this
Agreement and the Plan constitute the entire understanding between you and the
Company regarding the Performance Stock Units, and that any prior agreements,
commitments or negotiations concerning the Performance Stock Units are replaced
and superseded.

 

25.Award Acceptance. To retain this Award, you must accept it by signing the
Agreement below and, by signing this Agreement, you will be deemed to consent to
the application of the terms and conditions set forth in this Agreement and the
Plan. If you do not wish to accept this Award, you must contact AdvanSix Inc.,
300 Kimball Drive, Suite 101, Parsippany, New Jersey 07054 in writing within
thirty (30) days of the Award Date, or otherwise this Award shall for all
purposes be deemed accepted.

9



  I Accept:         Signature Date

10



Schedule A

 

Performance Share Units (PSUs)

 

[Performance Cycle and Vesting Terms]

 

11